Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. This office action is a second non-final because the primary reference in the first non-final was disqualified from prior art due to not good date of publication.

Response to Arguments
The Applicant’s arguments filed 1/6/2021 have been fully considered. The Applicant argues that reference Hou et al. (Characterization of Formation Fractures With Multicomponent induction Loggin Based on Biaxial Anisotropy Models; Method And Case Studies, Society of Petrophysicists and Weii-Log Analysts, Jan, 1,2015) used for rejection should be disqualified because of issue with the published date of this reference, see pp. 6-7. Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a data access module in claim 14. According to the instant specification ¶ 0092-0099, a module can be software, hardware, a computer or a component of a computer to perform corresponding described function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich et al. (US 2010/0004866) in view of Hou et al. (Real-Time Borehole Correction For A New Multicomponent Array Induction Logging Tool In OBM Wells, SPWLA 53rd Annual Logging Symposium, June 2012).

As per claim 1, Rabinovich teaches a method comprising:
accessing multicomponent induction (MCI) and multipole sonic logging (MSL) data captured by measurement tools in a borehole extending through a subsurface formation (¶ 0129; Rabinovich teaches acquiring wireline logging data multicomponent induction (MCI) data and cross-dipole data, corresponding to multipole sonic logging (MSL) data according to the instant application’s specification ¶ 0018, for analyses);
calculating, using one or more computer processors, inverted biaxial anisotropy (BA) parameters by performing an inversion operation on the MCI data (¶ 0015 – processing, using a computer, MCI data, 0049 – determining formation angles, which are BA parameters, by using inversion processing, 0059 – discusses BA formations, 0104 – MFF processing of MCI data for BA; therefore, Rabinovich teaches performing inversion on MCI data to calculate inverted biaxial anisotropy (BA) parameters using a computer);
performing fracture analysis, using one or more computer processors, to identify one or more fracture properties of the subsurface formation based at least in part on the MSL data and one or more of the inverted BA parameters (¶ 0129-0130, 0132-0134; Rabinovich teaches performing fracture analysis using combination inverted biaxial anisotropy (BA) 
operating a controlled device based at least in part on the fracture analysis (¶ 0010; Rabinovich teaches identifying fractures to operate a control device to reduce mud weight and thus avoid “fraccing”); this teaching indicates operating a controlled device to change drilling operation based on fracture analysis).
	But does not teach:
an iterative inversion; and
operating a controlled device based at least in part on the fracture analysis.
	However, Hou teaches:
an iterative inversion (p. 6 Fig. 5 & ¶ 3 – p. 6 ¶ 4).
Rabinovich and Hou are analogous art because they are in the same field of performing inversion operation to identify fractures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rabinovich and Hou. One of ordinary skill in the art would have been motivated to make such a combination because Hou’s teachings would have made the BHC non-linear inversion considerably faster, more reliable, and robust enabling it to be accurately used for real-time data processing (p. 1 ¶ 3).

As per claim 2, Rabinovich teaches the method of claim 1, further comprising:
calculating, using one or more computer processors, inverted transverse isotropy (Tl) parameters by performing an inversion operation on the MCI data (¶ 0015, 0059);
but does not teach:
an iterative inversion.
However, Hou teaches:
an iterative inversion (p. 6 Fig. 5 & ¶ 3 – p. 6 ¶ 4).

As per claim 3, Rabinovich teaches the method of claim 2, wherein the inversion operation on the MCI data using a Tl formation model that represents simulated formation resistivity characteristics that account for transverse formation isotropy to resistivity (¶ 0059-0060);
but does not teach:
an iterative inversion.
However, Hou teaches:
an iterative inversion (p. 6 Fig. 5 & ¶ 3 – p. 6 ¶ 4).

As per claim 4, Rabinovich teaches the method of claim 1, wherein the inversion operation on the MCI data uses a BA formation model that represents simulated formation resistivity characteristics that account for transverse biaxial formation anisotropy to resistivity (¶ 0132; Rabinovich teaches generating model derived equations allowing an inversion of processed data based on biaxial anisotropy).
but does not teach:
an iterative inversion.
However, Hou teaches:
an iterative inversion (p. 6 Fig. 5 & ¶ 3 – p. 6 ¶ 4).

As per claim 5, Rabinovich teaches the method of claim 1, wherein performing fracture analysis further comprises identifying presence of a fracture in the formation by calculating a value of an identification function based on formation parameters calculated from the MCI and MSL data (¶ 0074-0075, 0133; Rabinovich teaches using resistivity models to express as a function of horizontal and vertical resistivities of unfractured formation, fracture porosity for both drilling induced and natural fractures; this function is considered an 

As per claim 6, Rabinovich teaches the method of claim 1, wherein performing fracture analysis further comprises estimating a fracture geometric parameter using a fracture formation model that represents formation resistivity characteristics in a homogeneous unbounded formation (¶ 0112-0113; Rabinovich teaches obtaining parameters such as Rx, Ry, Rz, dip, and angle, which are a fracture’s geometric parameters using a fracture formation model as recited corresponding to the instant application’s specification p. 31 bullet number 6).

As per claim 7, Rabinovich teaches the method of claim 5, wherein the identification function is variable as a function of at least one of the inverted BA parameters (¶ 0133; Rabinovich teaches a function in term of variables Rx, Ry, Rz, which are inverted BA parameter), an inverted Tl parameter, and a parameter from the MSL data.

As per claim 8, Rabinovich does not teach the method of claim 1, wherein the performing of the BA inversion operation is based on single-frequency MCI measurement data.
However, Hou teaches:
the performing of the BA inversion operation is based on single-frequency MCI measurement data (p. 10 Fig. 9 and its description; Hou teaches performing BA inversion operation based on single-frequency MCI measurement data, in this example 36 kHz). 

As per claim 10, Rabinovich teaches the method of claim 1, further comprising:


As per claim 11, Rabinovich teaches the method of claim 1, further comprising:
calculating, using one or more processors, borehole corrected measurement data by processing the MCI data to correct for borehole effects (¶ 0100, 0102-0103, claim 19; in these paragraphs and claim, Rabinovich discusses borehole effect and the MFF technique that corrects this effect).

As per claim 12, the method of claim 11, further comprising: applying a dip-effect correction to borehole corrected measurement data (¶ 0100, 0102-0103; in these paragraphs and claim, Rabinovich discusses borehole effect in relation with relative dip that may affect the measurements and the MFF technique that corrects this effect).

As per claim 13, Rabinovich teaches the method of claim 1, wherein calculating of the inverted BA parameters is based on raw MCI data, and further wherein the calculating of the inverted BA parameters comprises performing a set of processing operations that comprises at least the BA inversion operation, the set of processing operations excluding any non-inversion operation to correct for borehole effects using multi-frequency MCI measurement data (¶ 0015, 0022, 0049, 0052; Rabinovich teaches performing inversion using MCI data to calculate inverted biaxial anisotropy (BA) parameters; in addition, Rabinovich teaches operation to correct for borehole effects using multi-frequency MCI measurement data in ¶ 0100, 0102-0103 as discussed in claim 11). 

As per claim 14, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claims 2 and 3. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 10. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons. 

As per claim 19, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich et al. in view of Hou et al. as applied to claim 1 above, and further in view of Moos et al. (US 2009/0065252).

As per claim 9, Rabinovich teaches the method of claim 1, displaying one or more fracture characteristics based at least in part on the fracture analysis (Figs. 14; Rabinovich teaches graphs of resistivity characteristics of fractures); 
Rabinovich and Hou do not teach:
	the controlled device comprises a display device to display.
	However, Moos teaches:
the controlled device comprises a display device to display to display parameters (¶ 0052-0053).
Rabinovich, Hou, and Moos are analogous art because they are in the same field of performing inversion operation to identify fractures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rabinovich, Hou, and Moos. One of ordinary skill in the art would have been motivated to make such a combination because Moos’s would have helped an operator to utilize to control the drilling operations (¶ 0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabinovich et al. (US 2010/0004866) teaches using multicomponent induction (MCI) and multipole sonic logging (MSL) data to perform inversion to calculate biaxial anisotropy (BA) and inverted transverse isotropy (Tl) parameters to identify fractures of a formation. Rabinovich et al. (US 2004/0200263) teaches using multicomponent induction (MCI) and multipole sonic logging (MSL) data to perform inversion to calculate biaxial anisotropy (BA) and inverted transverse isotropy (Tl) parameters to identify a dip and directional resistivity of a formation.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129